Citation Nr: 1438051	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

[The claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for tinnitus will be addressed in a separated decision.]  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The appellant had active military service from November 1977 to October 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence.  In so doing, the Board discovered that subsequent to the issuance of the May 2013 statement of the case, additional VA treatment records were added to the Virtual VA system.  Although this evidence was not accompanied by a waiver of RO review, a review of this evidence shows that none of the records are relevant and material to the basis for the Board's decision regarding the hearing loss claim.  Specifically, the treatment records did not show a hearing loss disability in either ear which is the reason this claim is being denied.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) to the issue before the Board, and a remand for RO consideration is not required. 

The Board notes that this document only addresses the issue reflected on the title page.  Two other issues are currently before the Board, but the appellant is represented by a different representative with regard to those issues.  Hence, the other issues are addressed in a separate document.  

In October 2013, a claim was received, seeking service connection for migraine headaches and scars on the back of the Veteran's head.  These issues do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The evidence does not establish that the appellant has a hearing loss disability in either ear for VA purposes.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The appellant has asserted that service connection is warranted for bilateral hearing loss as a result of acoustic trauma while serving as a boatswain's mate.HH  However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Here, the evidence of record does not establish that the appellant has been shown to have a hearing disability in either ear for VA purposes at any time.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The appellant was provided with a VA examination in November 2010, at which audiometric testing showed, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
10
10
10
15
 
Speech recognition testing was 94 percent in both ears.  As such, this examination did not establish a hearing loss disability in either ear for VA purposes based on either decibel loss or speech recognition.

VA treatment records have been reviewed, but fail to show any additional hearing testing, and do not suggest that the appellant has been found to have a hearing loss disability for VA purposes.
 
The Board acknowledges the appellant's belief that he has hearing loss as a result of military noise exposure.  However, while he, as a lay person, is competent to report what comes to him through his senses, such as diminished hearing acuity, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing hearing loss for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish a hearing loss disability for VA purposes.  

In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appellant's claim of entitlement to service connection for bilateral hearing loss is denied.
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in July 2010.  Additionally, neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained, and the appellant has not alleged receiving any private hearing treatment.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board regarding his hearing loss claim, but he declined.

The appellant was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes as it contained the results of audiometric testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor his representative has objected to the adequacy of the hearing portion of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
The Board acknowledges that in a separate decision the Board is remanding to obtain the appellant's Social Security Administration (SSA) records, as well as treatment records from prior to 2000.  However, obtaining these records is not necessary prior to rendering a decision on the claim for service connection for bilateral hearing loss in this case.  

Normally, VA has a duty to attempt to obtain SSA records when it has actual notice that an appellant is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining potentially relevant SSA records, rejecting the appellant's argument that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.   The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

In this case, the appellant reported that he began receiving SSA in approximately 1995, years before his claim for service connection for hearing loss was ever filed.  As such, the SSA records would not show hearing loss during the course of the appellant's appeal, which is the reason the appeal is being denied.  Moreover, audiometric testing during the appeal did not show hearing loss in either ear for VA purposes.  As such, the Board concludes that any outstanding records from prior to the date the appellant's hearing loss claim was received do not potentially show that he has hearing loss in either ear at any time during the course of his appeal, and they are therefore not potentially relevant to this decision. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 







ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


